Case 1:20-cv-00516-SAG Document1 Filed 02/26/20 Page 1 of 9

IN THE UNITED STATES ibe os, C9U.

FOR THE DISTRICT OF MARYLAND 19:3 4

 

 

Daltinns wher bed

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
aliached” in the space and attach an additional

page with the full list of names.)

-against-

ee belnow iorot| Healy

lwre

 

(Write the full name of each defendant who is
being sued. ifthe names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

Case No. ob C810 LEG

(to be filled in by the Clerk’s Office)

Jury Trial: [] Yes OJ No
(check one)

 

 
Case 1:20-cv-00516-SAG Document1 Filed 02/26/20 Page 2 of 9

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Denis ubrrihad

4OO S Gond st
Ba\xiwmoy'<e

 

MD B\AS\
UYZ~ BliO- 4246

 

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Rachel Bown

 

 

9310 W. Charles

 

Baltimnove
MD K2B
UIN- B44 - 4]I0

 
Defendant No. 2

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
Cif known)

Defendant No. 3

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 4

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Case 1:20-cv-00516-SAG Document1 Filed 02/26/20 Page 3 of 9

Foiky

 

TOP Covnge\ov
APIO VN. chavls¢

 

Pao \ty Move

 

Mo PKS

 

LHio- B44- Hilo

 

 

Dy extn

 

PLP Divector

 

2510 WV charles

 

Ba lrimove

 

MO 2H

 

 

 

Hid- B4u- 4110

 

Yeron ila

 

Div ecror

 

aS wb. Chalés ot
Balinwow,

MD aAizis

U10- B44- 4il0

 

: (f there are more than four defendants, attach an additional page
providing the same information for each additional defendant.)
II.

Case 1:20-cv-00516-SAG Document 1 Filed 02/26/20 Page 4 of 9

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? / that apply}

O Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

92 y.5.C 3 123] 4
A U.S.C 2 \SBSa

 

B. H the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of
the State of (name)

 

 

b. If the plaintiff is a corporation

The plaintiff, (name) Benstoval Healthy; is incorporated
under the laws of the State of (name) Maw lan

and has its principal place of business in the State of (name)

Maw LOM

(if more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

4
Case 1:20-cv-00516-SAG Document1 Filed 02/26/20 Page 5 of 9

2, The Defendant(s)

a.

If the defendant is an individual

The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

If the defendant is a corporation

The defendant, (name) Cevauival hed thy C \inie. is
corporated under the laws of the State of (name)
an 1\ lack , and has its principal place of
business i in the State of (name) Tay lan . Oris
incorporated under the laws of (foreign nation) )
bali move and has its principal place of
business in (name) Geli wa \pew cli WUE -

 

 

(if more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

15,000 in Se claim of reat

{WSvuvewn ce Ly aa

 
Ii.

Case 1:20-cv-00516-SAG Document1 Filed 02/26/20 Page 6 of 9

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

Defamation, POSsi ng ot Aceourtoloi lity,
Mis - Titormaov] Mainioulertiovy of Dope-
(900 Fouluve to feeep eCesponsilort
Corvunney Of cities Ovdounizcaon, Focle
Valves end priciPals -Mrat Was estate
iW ane boss pvpasal to aet
founded O+ Brderal’ fonds, heh IMSUVIM ce
Fraud, twGeted Tnalkiduerl \oy The \eottth Systems
ho a Person «mak nas performed tn
aNeiv Aweor me rt PVO0 VOuM Winder Werrtcr |
nealth Only « Usivk supportive MOBNG
AS a \pase Ror Sucewss: to pe also
Paymirred «he use of Sen oking with

aA Wedical Mar\wina Card or sofas

told | Made Krem +0 the Mental health,
TOP «+ SOV Proyams it Was ovchersstond
pt whet was Supe tp ag along with
Ain: Me aettiva and Posyival Rov thd.
Cava ulild in Arvovsing PRPetues +hvousn
gut of dhds prwodram beanse Of the fact

Of the wesidents mn the Proajam smekGing, which
> a Violation of the oval onreewent Wade
with the O/ganizetion, L put my shave vt
Movies) in the house far as food ZL cannot ot
C,Sufferiva toy the examples to the others
Iv) te pwovdm 30 pavticipate im fo oS
emotional’ etertammartt Enowjnq Wy or trying “to

wey a sitvortion 8 CCCUMIAD RB Violanion 25
wedded’, ATA) A and the fect of Deve ave
ae be. used inside Of She sawne Ouse, —/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
C-"<fan Bet Document 1 Filed 02/26/20 Page 7 of 9

violation . oF e= Sian Ret 2000 stamped ov
VeCigud 1 a S19 of Norice of Acton loy the
(ourrs | OY damn zorkions ima whole. .

AY documents haw been orally ad electvonically
have love Scanned \vrto My Lille thei v5 So uhoct
Cold ney enie.
IV.

Case 1:20-cv-00516-SAG Document1 Filed 02/26/20 Page 8 of 9

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order, Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or

why such compensation could not be measured.

Belove and the eveninizertcon asked
Me hewn cord tha help vreolly help
oD reapoendedh hnoortv.”" So ay of now
\peiva, on he Stveet el Quer again “ The -
fonds uaill be usec tor housing colle

JT come ovt at ANese WM ulti Triteyctrona|
Ki trative And Binishina school ut thnout

ony Dioythoy aaterccttavs-
Case 1:20-cv-00516-SAG Document1 Filed 02/26/20 Page 9 of 9

Certification and Closing

f

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: , 20

Signature of Plaintiff
Printed Name of Plaintiff

 

 

(if more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys
Date of signing: a-Ab 2020

 

Signature of Attorney

Printed Name of Attorney Demitvre t WIG wd
Bar Number AAA 7 AO +

Name of Law Firm Walov Entres Purse

Address UOO $s bern Hn a+
Telephone Number WS - 8 \O- uA 6

Email Address

 

 
